Citation Nr: 1046895	
Decision Date: 12/15/10    Archive Date: 12/22/10

DOCKET NO.  04-21 323	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Wilmington, 
Delaware


THE ISSUE

Entitlement to service connection for lumbar degenerative disc 
disease, claimed as a low back disability.


REPRESENTATION

Veteran represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

Kristy L. Zadora, Associate Counsel






INTRODUCTION

The Veteran had active duty service from October 1967 to October 
1969, including service as a light weapons infantryman in 
Vietnam.  He was awarded a Combat Infantryman Badge (CIB) and a 
Purple Heart as a result of his service in Vietnam.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal of a November 2002 rating decision of the Philadelphia, 
Pennsylvania Regional Office (RO) of the Department of Veterans 
Affairs (VA) which denied the Veteran's claim for service 
connection for a low back disability, among other claims.

This matter was remanded by the Board in November 2006 and in 
January 2009.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, D.C.  VA will notify the Veteran if 
further action is required.


REMAND

Unfortunately, this matter must again be remanded for additional 
development.

The Board instructed the agency of original jurisdiction (AOJ) to 
afford the Veteran a VA orthopedic examination to determine the 
nature and etiology of his current back disorder in its January 
2009 remand.  The VA orthopedic examiner was specifically 
instructed to consider the December 2008 lay statements, 
including one from S. B. who had served in the same unit as the 
Veteran and stated that the Veteran had injured his back jumping 
from a helicopter during service.

A VA orthopedic examination was conducted in August 2009.  The 
examiner stated that he had reviewed the Veteran's claims file, 
noting that "the only evidence of [an] inservice injury was when 
he injured his back lifting some sand bags" and that this was 
the only back injury documented in the service treatment records.  
The examiner did not indicate whether he had reviewed or 
considered the December 2008 lay statements or the Veteran's own 
statements of his other activities in service and post-service 
symptoms when rendering this opinion.  Further, the examiner did 
not comment on the Veteran's service in the Army Reserve from 
1982 to 1985.  In a November 1982 enlistment examination, the 
Veteran denied a history of recurrent back pain.  

A remand by the Board confers on an appellant the right to VA 
compliance with the terms of the remand order and imposes on the 
Secretary a concomitant duty to ensure compliance with those 
terms.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  In 
Stegall the Court held that "where . . . the remand orders of the 
Board . . . are not complied with, the Board itself errs in 
failing to insure compliance."  Id.  A VA orthopedic examination 
which considers the December 2008 lay statements, the Veteran's 
lay statements of his symptoms since active service, and the 
medical examination obtained for enlistment in the Army Reserve 
in 1982 is required to comply with the terms of the previous 
remand.

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should afford the Veteran a VA 
orthopedic examination to determine whether 
he suffers from a current lumbar spine 
disorder that is related to active duty 
service.  The claims file including a copy of 
this remand must be made available to, and be 
reviewed by, the examiner.  The examiner 
should indicate such review in the 
examination report or in an addendum.

After the examination, the examiner should 
provide an opinion as to whether it is at 
least as likely as not (50 percent 
probability or more) that any current lumbar 
spine disorder had its onset in service or is 
otherwise related to a disease or injury in 
active duty service.  The examiner should 
specifically consider the December 2008 
lay statements, the Veteran's reports of 
activities in service including combat 
operations from helicopters and 
operations in the field with heavy 
loads, and his Reserve service and 
reports on his enlistment physical 
examination when rendering any opinion.

The examiner should provide a rationale for 
this opinion.

If the examiner cannot provide an opinion 
without resorting to speculation, the 
examiner must provide a rationale as to why 
this is so, and must indicate what if any 
additional evidence would permit an opinion 
to be made.

The examiner is advised that the Veteran is 
competent to report injuries and symptoms, 
and that the Veteran's reports must be 
considered in formulating the requested 
opinion.

2.  The AOJ should review the examination 
report to ensure that it contains all 
information and opinions requested in this 
remand.

3.  If the claim on appeal is not fully 
granted, issue a supplemental statement of 
the case, before returning the case to the 
Board, if otherwise in order.

The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court 




of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
J.W. FRANCIS
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).


